Exhibit 10.3

 

EXTENSION OPTION AGREEMENT

 

This Extension Option Agreement, dated effective as of April 14, 2008, is
between Rock Energy Resources, Inc. f/k/a Hanover Gold Company, Inc., Santa
Maria Pacific, LLC, Gitte-Ten, LLC, NW Casmalia Properties, LLC, Phoenix Energy,
LLC, and Orcutt Properties, LLC (“Agreement”).

 

R E C I T A L S:

 

WHEREAS, Rock Energy Partners, LP, Santa Maria Pacific, LLC, Gitte-Ten, LLC, NW
Casmalia Properties, LLC, Phoenix Energy, LLC, and Orcutt Properties, LLC.
entered into the Base Agreement, dated as of December 1, 2007 (which was
subsequently amended by the Amendment to Base Agreement dated February 15, 2008
executed by Rock Energy Resources, Inc. f/k/a Hanover Gold Company, Inc., Santa
Maria Pacific, LLC, Gitte-Ten, LLC, NW Casmalia Properties, LLC, Phoenix Energy,
LLC and Orcutt Properties, LLC and Second Amendment to Base Agreement dated as
of March 25, 2008 executed by Rock Energy Resources, Inc. f/k/a Hanover Gold
Company, Inc., Santa Maria Pacific, LLC, Gitte-Ten, LLC, NW Casmalia Properties,
LLC, Phoenix Energy, LLC and Orcutt Properties, LLC) (“Base Agreement”);

 

WHEREAS, the Base Agreement provided for entry into the Development/Earn-in
Agreement between Rock Energy Partners, LP, Santa Maria Pacific, LLC, Gitte-Ten,
LLC, NW Casmalia Properties, LLC, Phoenix Energy, LLC, and Orcutt Properties,
LLC, dated as of December 14, 2007 (which was subsequently amended by the
Amended Development Agreement dated February 15, 2008 between Rock Energy
Resources, Inc. f/k/a Hanover Gold Company, Inc., Santa Maria Pacific, LLC,
Gitte-Ten, LLC, NW Casmalia Properties, LLC, Phoenix Energy, LLC and Orcutt
Properties, LLC and the Second Amended Development Agreement dated as of
March 25, 2008 between Rock Energy Resources, Inc. f/k/a Hanover Gold
Company, Inc., Santa Maria Pacific, LLC, Gitte-Ten, LLC, NW Casmalia Properties,
LLC, Phoenix Energy, LLC, and Orcutt Properties, LLC) (“Development Agreement”);

 

WHEREAS, RER has requested that the SMP Parties extend the Option IV Exercise
Period set forth in the Development Agreement; and

 

WHEREAS, the Parties desire to further amend the Development Agreement as set
forth herein.

 

NOW, THEREFORE, in good and valuable consideration, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

The definitions of the terms contained in the Development Agreement are
incorporated herein.  The following additional terms as used in this Agreement
shall have the meanings indicated below unless the context otherwise requires:

 

1.1           “Default” shall mean the occurrence of any conditions, events or
acts which would constitute an Event of Default or which with the giving of
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

1.2           “Development Agreement” shall mean the Development/Earn-In
Agreement between Rock Energy Partners, LP, Santa Maria Pacific, LLC, Gitte-Ten,
LLC, NW Casmalia Properties, LLC, Phoenix Energy, LLC, and Orcutt Properties,
LLC., dated as of December 14, 2007, together with all exhibits and schedules
attached thereto and referenced therein and any and all properly executed
amendments thereto that expressly provide that they are to supplement, amend or
revise the Development Agreement (including the Amended Development Agreement
dated February 15, 2008 between Rock Energy Resources, Inc. f/k/a Hanover Gold
Company, Inc., Santa Maria Pacific, LLC, Gitte-Ten, LLC, NW Casmalia Properties,
LLC, Phoenix Energy, LLC and Orcutt Properties, LLC and the Second Amended
Development Agreement, dated as of March 25, 2008, between Rock Energy
Resources, Inc. f/k/a Hanover Gold Company, Inc., Santa Maria Pacific, LLC,
Gitte-Ten, LLC, NW Casmalia Properties, LLC, Phoenix Energy, LLC, and Orcutt
Properties, LLC).

 

1.3           “Extension Options” shall mean Extension Option One, Extension
Option Two, Extension Option Three, Extension Option Four and/or Extension
Option Five.

 

1.4           “Extension Option One” shall mean the option granted pursuant to
Article III of this Agreement which is subject to the terms and conditions of
this Agreement.

 

1.5           “Extension Option Payments” shall mean the option payments to be
made by RER pursuant Articles III, IV, V, VI and VII to exercise Extension
Option One, Extension Option Two, Extension Option Three, Extension Option Four
and Extension Option Five.

 

1.6           “Extension Option Two” shall mean the option granted pursuant to
Article IV of this Agreement which is subject to the terms and conditions of
this Agreement.

 

1.7           “Extension Option Three” shall mean shall mean the option granted
pursuant to Article V of this Agreement which is subject to the terms and
conditions of this Agreement.

 

1.8           “Extension Option Four” shall mean shall mean the option granted
pursuant to Article VI of this Agreement which is subject to the terms and
conditions of this Agreement.

 

1.9           “Extension Option Five” shall mean shall mean the option granted
pursuant to Article VII of this Agreement which is subject to the terms and
conditions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.10         “Event of Default” shall mean the occurrence of any conditions,
events or acts described in Section 9.1.

 

1.11         “RER Reaffirmation and Release” shall mean the instrument in the
form of Exhibit A.

 

1.12         “SMP Parties Reaffirmation and Release” shall mean the instrument
in the form of Exhibit B.

 

Any terms defined in other provisions of this Agreement shall have the meanings
set out therein unless the context requires otherwise.

 

ARTICLE II

 

Option Price

 

2.1           Contemporaneously with the execution of this Agreement, as the
purchase price for the Extension Option, RER has delivered to SMP, as agent for
itself and the remaining SMP Parties, RER’s check in the amount of ONE HUNDRED
AND NO/100 Dollars (U.S. $100.00) (the “Independent Consideration”), which is in
addition to and independent of any other consideration provided hereunder.  The
Independent Consideration is non-refundable and shall be retained by Seller
under all circumstances.

 

2.2           The SMP Parties acknowledge the receipt of the Independent
Consideration and acknowledge the sufficiency of the Independent Consideration
as the purchase price for Extension Option and to solely support this Agreement.

 

ARTICLE III

 

Extension Option One

 

3.1           Grant of Option.  Subject to the strict adherence to the terms and
conditions contained in this Agreement, the SMP Parties hereby grant to RER the
option to extend the Option IV Exercise Period until the earlier of
(i) 3:00 p.m. Pacific Standard Time on April 30, 2008, or (ii) occurrence of an
Event of Default.

 

3.2           Notice of Intent to Exercise.  RER must deliver to the SMP Parties
written notice by RER of its intent to exercise Extension Option One.  The
notice must be signed by RER and delivered to the SMP Parties.

 

3.3           Exercise of Option.  To exercise the option granted pursuant to
this Article, RER must deliver to the SMP Parties the following prior to
3:00 p.m. Pacific Standard Time on April 17, 2008:

 

3

--------------------------------------------------------------------------------


 

a.             by transfer of immediately available funds to an account
designated by the SMP Parties, the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00); and

 

b.             a duly executed RER Reaffirmation and Release.

 

Provided that RER timely satisfies its requirements to exercise Extension Option
One, the Option IV Exercise Period shall be extended to 3:00 p.m. Pacific
Standard Time on April 30, 2008.  RER agrees that Thirty Thousand and 00/100
Dollars ($30,000.00) of the Five Hundred Thousand and 00/100 Dollars
($500,000.00) payment shall be retained by the SMP Parties and applied against
legal fees and expenses incurred in connection with the Transaction Documents. 
The remaining Four Hundred Seventy Thousand and 00/100 Dollars ($470,000.00)
shall be applied as described in Article VIII.

 

ARTICLE IV

 

Extension Option Two

 

4.1           Grant of Option.  Subject to the strict adherence to the terms and
conditions contained in this Agreement, the SMP Parties hereby grant to RER the
option to extend the Option IV Exercise Period until the earlier of
(i) 3:00 p.m. Pacific Standard Time on May 15, 2008, or (ii) occurrence of an
Event of Default.

 

4.2           Notice of Intent to Exercise.  RER must deliver to the SMP Parties
written notice by RER of its intent to exercise Extension Option Two.  The
notice must be signed by RER and delivered to the SMP Parties.

 

4.3           Exercise of Option.  To exercise the option granted pursuant to
this Article, RER must deliver to the SMP Parties the following prior to
3:00 p.m. Pacific Standard Time on May 1, 2008:

 

a.             by transfer of immediately available funds to an account
designated by the SMP Parties, the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00); and

 

b.             a duly executed RER Reaffirmation and Release.

 

Provided that RER timely satisfies its requirements to exercise Extension Option
Two, the Option IV Exercise Period shall be extended to 3:00 p.m. Pacific
Standard Time on May 15, 2008.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

Extension Option Three

 

5.1           Grant of Option.  Subject to the strict adherence to the terms and
conditions contained in this Agreement, the SMP Parties hereby grant to RER the
option to extend the Option IV Exercise Period until the earlier of
(i) 3:00 p.m. Pacific Standard Time on June 2, 2008, or (ii) occurrence of an
Event of Default.

 

5.2           Notice of Intent to Exercise.  RER must deliver to the SMP Parties
written notice by RER of its intent to exercise Extension Option Three.  The
notice must be signed by RER and delivered to the SMP Parties.

 

5.3           Exercise of Option.  To exercise the option granted pursuant to
this Article, RER must deliver to the SMP Parties the following prior to
3:00 p.m. Pacific Standard Time on May 15, 2008:

 

a.             by transfer of immediately available funds to an account
designated by the SMP Parties, the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00); and

 

b.             a duly executed RER Reaffirmation and Release.

 

Provided that RER timely satisfies its requirements to exercise Extension Option
Three, the Option IV Exercise Period shall be extended to 3:00 p.m. Pacific
Standard Time on June 2, 2008.

 

ARTICLE VI

 

Extension Option Four

 

6.1           Grant of Option.  Subject to the strict adherence to the terms and
conditions contained in this Agreement, the SMP Parties hereby grant to RER the
option to extend the Option IV Exercise Period until the earlier of
(i) 3:00 p.m. Pacific Standard Time on June 16, 2008, or (ii) occurrence of an
Event of Default.

 

6.2           Notice of Intent to Exercise.  RER must deliver to the SMP Parties
written notice by RER of its intent to exercise Extension Option Four.  The
notice must be signed by RER and delivered to the SMP Parties.

 

6.3           Exercise of Option.  To exercise the option granted pursuant to
this Article, RER must deliver to the SMP Parties the following prior to
3:00 p.m. Pacific Standard Time on June 2, 2008:

 

a.             by transfer of immediately available funds to an account
designated by the SMP Parties, the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00); and

 

5

--------------------------------------------------------------------------------


 

b.             a duly executed RER Reaffirmation and Release.

 

Provided that RER timely satisfies its requirements to exercise Extension Option
Four, the Option IV Exercise Period shall be extended to 3:00 p.m. Pacific
Standard Time on June 16, 2008.

 

ARTICLE VII

 

Extension Option Five

 

7.1           Grant of Option.  Subject to the strict adherence to the terms and
conditions contained in this Agreement, the SMP Parties hereby grant to RER the
option to extend the Option IV Exercise Period until the earlier of
(i) 3:00 p.m. Pacific Standard Time on June 30, 2008, or (ii) occurrence of an
Event of Default.

 

7.2           Notice of Intent to Exercise.  RER must deliver to the SMP Parties
written notice by RER of its intent to exercise Extension Option Five.  The
notice must be signed by RER and delivered to the SMP Parties.

 

7.3           Exercise of Option.  To exercise the option granted pursuant to
this Article, RER must deliver to the SMP Parties the following prior to
3:00 p.m. Pacific Standard Time on June 15, 2008:

 

a.             by transfer of immediately available funds to an account
designated by the SMP Parties, the sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00); and

 

b.             a duly executed RER Reaffirmation and Release.

 

Provided that RER timely satisfies its requirements to exercise Extension Option
Five, the Option IV Exercise Period shall be extended to 3:00 p.m. Pacific
Standard Time on June 30, 2008.

 

ARTICLE VIII

 

Application of Payments

 

8.1           Ownership of Funds.  The Extension Option Payments provided for in
this Agreement shall be the property of the SMP Parties immediately upon
receipt.  RER shall have no right to or interest in any Extension Option
Payment.

 

8.2           Application of Extension Option Payments.  If and only if RER
satisfies the requirements to exercise Option IV within the Option IV Exercise
Period (as same is extended pursuant to this Agreement), the Extension Option
Payments (excluding Thirty Thousand and

 

6

--------------------------------------------------------------------------------


 

00/100 Dollars ($30,000.00) paid in connection with Extension Option One) shall
be applied as a credit against the Seven Million Three Hundred Ninety-Nine
Thousand Eight Hundred 00/100 Dollars ($7,399,800.00) payment required to be
made by RER to exercise Option IV.  In the event that RER fails to satisfy the
requirements to exercise Option IV within the Option IV Exercise Period (as same
is extended pursuant to this Agreement) (i) the SMP Parties shall retain all
Extension Option Payments, (ii) RER shall have no right to receive any portion
of the Extension Option Payments or any credit or economic benefit for or on
account of the Extension Option Payments, and (iii) all options under this
Agreement and the Development Agreement shall terminate.

 

ARTICLE IX

 

Defaults

 

9.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder.

 

9.1.1        The failure, refusal or neglect of RER to properly observe, perform
or comply with any covenant, agreement or obligation contained in the
Transaction Documents and the continuation of such failure, refusal or neglect
for fifteen (15) days after written notice thereof has been given to RER by an
SMP Party.

 

9.1.2        Any representation, warranty or statement made by RER in this
Agreement, the Development Agreement or the Base Agreement by RER shall prove to
have been incorrect in any material respect when made or deemed to have been
made and is not cured by RER within ten (10) days after written notice thereof
has been given to RER by an SMP Party.

 

9.1.3        The filing or commencement by RER of a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or RER shall consent to any such relief or to the appointment of
or taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debt as they become
due, or shall take any corporate action to authorize any of the foregoing.

 

9.1.4        The filing or commencement of an involuntary case or other
proceeding against RER seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of ninety (90) days; or an order for
relief shall be entered against RER under the federal bankruptcy laws as now or
hereafter in effect.

 

7

--------------------------------------------------------------------------------


 

9.2           Termination Consequences.  Upon the occurrence of an Event of
Default hereunder all options granted pursuant to this Agreement shall
terminate.

 

ARTICLE X

 

Notices

 

Article XII of the Base Agreement is incorporated herein and made applicable
hereto.

 

ARTICLE XI

 

Miscellaneous

 

11.1         Article XIII of the Base Agreement is incorporated herein and made
applicable hereto.

 

11.2         Non-Exclusion.  The express incorporation of specific provisions of
the Base Agreement herein shall not limit the extent to which this Agreement,
the Development Agreement and the assignments made hereunder are controlled by
the Base Agreement.

 

IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Extension Option Agreement as of the date first set out above.

 

 

ROCK ENERGY RESOURCES, INC. F/K/A

 

HANOVER GOLD COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Rocky V. Emery, Chairman and Chief
Executive Officer

 

 

 

 

 

SANTA MARIA PACIFIC, LLC

 

 

 

 

 

By:

 

 

 

David Pratt, Manager

 

 

 

GITTE-TEN, LLC

 

 

 

 

 

By:

 

 

 

David Pratt, Manager

 

8

--------------------------------------------------------------------------------


 

 

NW CASMALIA PROPERTIES, LLC

 

 

 

 

 

By:

 

 

 

David Pratt, Manager

 

 

 

 

 

 

PHOENIX ENERGY, LLC

 

 

 

 

 

By:

 

 

 

David Pratt, Manager

 

 

 

 

 

ORCUTT PROPERTIES, LLC

 

 

 

 

 

By:

 

 

 

David Pratt, Manager

 

9

--------------------------------------------------------------------------------